Citation Nr: 1112995	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $13,156.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to August 1970, and from February 1974 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board previously denied the Veteran's claim in August 2007.  Thereafter, following the Veteran's timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), in a Memorandum Decision, dated in August 2007, the Court vacated the Board's decision so that the Board could make factual findings in accordance with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its review of the Court's August 2007 Memorandum Decision, the Board has determined that the Court found that the Board had not provided sufficient Reasons and Bases with respect to its findings regarding its ability to provide hearings before the Board to incarcerated veterans.  More specifically, it was indicated by the Court that the Veteran should have been advised of practical alternatives to his requested telephonic hearing such as a hearing attended by his representative on his behalf.  

Thereafter, in view of the comments of the Court in its Memorandum Decision, the Board sent the Veteran a letter providing him with the options available to him regarding his request for a Board hearing in view of his incarceration.  In the February 2011 Board letter that was sent to the Veteran, he was advised that he could (1) submit a written statement to be considered by the Board in deciding his appeal; (2) his representative could submit written argument in the form of a brief which would be carefully considered by the Board in its review of his appeal; or (3) his representative could submit a motion to appear alone and personally present argument to the Board on his behalf if the Veteran could not appear, and that such motions would be granted only when "good cause" was shown.  The letter further provided that the Veteran was to let the Board know whether he was currently incarcerated and if so, his release date, and that his appeal would be held in abeyance for 30 days pending his response.  The Veteran was also advised that if he did not respond within that time, his case would be scheduled for a hearing.  

In this regard, since the Veteran has not responded to the February 2011 letter, the Board finds that it has no alternative but to remand the case so that he can be scheduled for a hearing before the Board at a RO local to the Veteran, as this was the hearing he requested in his original February 2005 substantive appeal and the request was never withdrawn.  As a result of the location of the correctional institution where the Veteran is incarcerated, the Board finds that steps should be taken to schedule the Veteran for a hearing before the Board at the RO currently most local to the Veteran, which would be the RO in St. Petersburg, Florida.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a hearing before a member of the Board at the RO that is currently most local to him, which would be the RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

